                       Case 1:21-cv-03420-NRB Document 15 Filed 07/23/21 Page 1 of 2




                                               THE CITY OF NEW YORK
GEORGIA M. PESTANA                            LAW DEPARTMENT
Acting Corporation Counsel                         100 CHURCH STREET                                            212-356-2471
                                                   NEW YORK, NY 10007                              email: bkrist@law.nyc.gov
                                                                                                              (not for service)




                                                                        July 22, 2021


          VIA ECF                                         Application granted. The Initial
          Hon. Naomi Reice Buchwald                       Pretrial Conference is rescheduled for
          United States District Judge                    August 3, 2021 at 10:30 am.
          United States District Court
           for the Southern District of New York
          United States District Courthouse
          500 Pearl Street
          New York, NY 10007                                   Dated: July 23, 2021
                                                                      New York, New York
                             Re:   Smart, et al. v. Scott, et al.
                                   Dkt. No. 21-cv-03420 (NRB)

          Your Honor,

                  I am an Assistant Corporation Counsel in the Office of Georgia M. Pestana, Acting
          Corporation Counsel of the City of New York, counsel for the Defendants in the above-
          referenced action in which Plaintiffs allege violations of their federal civil rights arising from a
          child removal matter adjudicated in state family court. I write                                   to
          respectfully request a brief adjournment of the initial conference currently scheduled for July 28,
          2021.

                                                    of this conference, I was already scheduled to attend a
          quarterly meeting of the New York State Board for Public Accountancy of which I am a
          member on July 28, 2021 that I am unable to re-
                   and counsel for the parties are available on August 3, 2021 and the afternoon of August
          5, 2021 after 3:00p.m., and will confer to identify additional dates if the Court requires.
       Case 1:21-cv-03420-NRB Document 15 Filed 07/23/21 Page 2 of 2




                                          Respectfully,

                                            /s/ Brian Krist
                                          Brian Krist
                                          Assistant Corporation Counsel

cc:   Attorneys of Record (via ECF)




                                      2
